 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGalar Industries, Incorporated and Sheet MetalWorkers' International Association Local Union565, affiliated with the Sheet Metal Workers' Inter-national Association. Cases 30 CA 4267 and 30-CA-4278October 20, 1978DECISION AND ORDERBy MEMBERS JENKINS. MURPHY, ANi) TRUESI)AILEOn August 10, 1978, Administrative Law JudgeJulius Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Realtions Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Galar Industries, Incor-porated, Cottage Grove, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.Respondent has excepted to certain credbhilit) findings made hs theAdministrative Law Judge, It is the Board's established polici no' to over-rule an Administrative Law Judge's resolutions sith respect to credibiltiyunless the clear preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect. Standard l)rv Waill Pr,,ducts. In., 91 NL RB544 (1950), enfd. 188 F.2d 362 (3d ( ir 1951). We have carefulkl examinedthe record and find no basis for reversing his findingsDECISIONS1ATEMENI OF THE CASEJULIUS COHN. Administrative Law Judge: This case washeard at Madison, Wisconsin, on December 8 and 9, 1977.Upon charges filed in Cases 30-CA-4267 and 30-CA4278by Sheet Metal Workers' International Association LocalUnion 565, affiliated with the Sheet Metal Workers' Inter-national Association, herein called the Union, the RegionalDirector for Region 30, on August 17, 1977, issued an or-der consolidating cases and a consolidated complaint. Thecomplaint alleged that Galar Industries, Incorporated,herein called Respondent or the Company, violated Sec-tion 8(a)(l) and (3) of the Act by terminating two of itsemployees because of their union activities and indepen-dently violated Section 8(a)(l) of the Act by interrogatingunlawfully an applicant for employment. At the hearingthe complaint was amended to allege that Respondent ad-ditionally violated Section 8(a)(1) of the Act by publishinga handbook of work rules and procedures which containedan unlawful rule against solicitations and distribution.All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. A brief submit-ted by Respondent has been carefully considered.Upon the entire record of the case and from my observa-tion of the witnesse:; and their demeanor, I make the fol-lowing:FINDINGS OF FACTI THE BUSINESS OF RESPONDENTRespondent, a Wisconsin corporation, maintains an of-fice and plant at Cottage Grove, Wisconsin, where it isengaged in the manufacture of cultured marble products.During the 12 months preceding issuance of the complaint,Respondent manufactured, sold, and shipped goods andmaterials valued in excess of $50,000 to firms which in turnmade sales in excess of $50,000 to customers located out-side the State of Wisconsin. The complaint alleges, Re-spondent admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.1I THE LABOR ORGANIZATIONS INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is a family owned corporation managedprincipally by Vince Galarowicz, its president. Dennis, hisson, is secretary of the corporation and is concerned main-ly with administration such as payrolls and other record-keeping. Joseph Galarowicz, a brother and vice president,at the time of the events involved herein, was productionforeman. In its plant, Respondent, using synthetic marbelmaterial, manufactures sinks, splash guards for installationbehind them, and panels for bathtubs and shower stalls.During July 1977, Respondent employed 13 nonsuperviso-ry employees who worked on a shift starting at 7 a.m. until3:30 p.m.. and during the summer sometimes from 6 a.m.to 6 p.m., and on Saturdays from 6 a.m. until II a.m.Production employees were usually hired at a rate of $4an hour and received increases from time to time as de-termined by Vince. Respondent had no formal proceduresfor discipline such as the issuance of written warnings forbreaches or for improper work performance.28 GALAR INDUSTRIES, INCORPORATEDNear the plant was a tavern called the Hope Bar, towhich the employees frequently went for lunch, and moreoften at the end of the day's work for refreshment.B. Facts1. The termination of Ronald KirkKirk was employed as a laborer from August 19, 1976,until his discharge on July 23, 1977. He started his employ-ment at a rate of $4 per hour and recieved periodic raisesuntil he was earning $5 at the time of his termination.About 10 days prior to Saturday, July 15, Kirk askedVince for that day off as well as an hour on the previousFriday. He told Vince that he had been long planning tospend the weekend at Lake Geneva and, according toKirk, Vince replied O.K. Vince testified that he told Kirkthat they were busy in the plant and he did not see how hecould let him go. At this Kirk repeated that he had plannedfor a long time and was going to go and Vince replied thathe could not stop him. There is no indication that Vincedirected Kirk not to leave for his weekend or warned himof any consequence that would follow if he did. Kirk re-ported back to work on Monday, July 18, worked forabout an hour and then asked Vince if he could leave be-cause he was not feeling well. Vince testified that he com-plained to Kirk about his taking off Saturday and said hecould not see how he could let him go again today as therewas too much work. He then walked away. Shortly thereaf-ter Kirk was picked up by his fiancee and went home.Later that day Vince called Kirk at home and told himthat he should take more time off and come back when hewas feeling better on Thursday. Vince stated that he toldKirk specifically that he was suspended until Thursday.Kirk testified that although Vince did not say those words,he understood the 2-day layoff to be in the nature of asuspension. Thus the effect is the same regardless of wheth-er Vince actually referred to a suspension.The day before he returned to work, Kirk visited theoffice of the Union and spoke to Dennis McDowell aboutforming a union in the shop. McDowell wanted to set up ameeting for the following Monday but Kirk hesitated be-cause he was not sure the employees would want tiais at atime when they were still hoping for a summer bonus.Later that day Kirk reported this discussion with McDo-well to Lon Gilman.Kirk stated that when he returned to work on Thursday,July 21 he spoke about the Union to a number of the em-ployees individually in the shop, including Gilman, Brey,Presley, Alestri and Ellistad. He tried to convince them tocome down and meet with McDowell. Eventually the em-ployees agreed to meet on Tuesday, July 26, since none ofthem thought by this time that they were going to get asummer bonus. Among the things they discussed was thefeeling held by everyone that Kirk's 2-day suspension wasunfair and the need to improve work standards. On thefollowing day, July 22, Kirk continued to talk to employeesincluding Alestri and Degnan, an installer, about the meet-ing scheduled for July 26.Prior to this Alestri had been involved in an incidentwhere he bilked the owner of Hope Tavern by taking someexcess change that did not belong to him. On July 22, be-fore noon, Kirk, in the presence of Gilman and Presley,informed Alestri that the tavern owner had become awareof his taking the money and that he, Alestri, should not goback there for a while because the owner said he wouldthrow him out. At this news, Alestn became incensed andthrew down a table top and then just left. This is somewhatconfirmed by the testimony of Alestri himself who statedthat he was quite upset. Kirk and the others then went tothe tavern for lunch that day. Upon their returning theyobserved Alestri's car parked in front of the office. Alestriacknowledged talking with Vince upon his own returnfrom lunch, but asserted that the conversation was con-fined to his own gripes and there was no mention of union-ization.On Saturday, Ju'y 23, Kirk reported at 6 a.m. andworked until II a.m At the end of that morning's work hewas called over the loudspeaker by Vince to come to theoffice. Vince showed him a paper with his address writtenon it and asked if it was correct. Vince then asked why washe giving Dennis trouble about dirty dixie cups to whichKirk replied that he felt that they should not be forced touse them in the shop. Vince then noted that he had marbleall over him and his hair was not combed and he looked amess. Kirk did not respond to this and Vince then told himthat he would mail him his check on Thursday. When Kirkasked whether he was being fired, Vince told him to "getthe hell out," and that he had never thought Kirk would betwo-faced. Kirk then said "you are the two-faced son-of-bitch" and left.Vince testified that he had made the decision to dis-charge Kirk. He stated that on Thursday when Kirk re-turned to work he was very noisy and by Saturday hethought that matters had gone far enough. He called Kirkin and told him that, because of his drinking, he was com-ing to work with a big head; he was late many times: andhe was going to have to let him go. Kirk then stood up,slammed his fist on Vince's desk and called him a two-faced SOB and walked out.Vince also stated that Kirk had been orally reprimandedon several occasions for being late. In the course of his twoappearances as a witness, Vince testified that he had dis-charged Kirk because of his taking off on the weekend toLake Geneva, because Kirk came in late often and tookdays off, because Kirk threatened him, because of Kirk'sdrinking problem, and finally because of his work attitudeand the filthy condition of his work area.On the day of his discharge, Kirk called a high schoolfriend, Dave O'Connor, whom he knew to be unemployed.He told O'Connor that he had been fired and he shouldapply for a job. He advised O'Connor to tell Vince that hedid not drink or smoke and to impress upon him that hewas antiunion and would be for management.O'Connor went to Respondent's office on Mondaymorning and introduced himself to Vince who asked himsome questions. Vince then asked what he thought aboutunions, stating that he had fired a troublemaker with theUnion. O'Connor immediately replied that he was againstunions whatsoever, that he needed a job and was a goodstrong worker. The next morning O'Connor received a calland was told to report to work, which he did. O'Connor29 DECISIONS OF NATIONAL LABOR RELAT IONS BOARDworked for about 2 months when he was terminated forhaving been absent too long while attending a friend's fu-neral.Vince testified that he did not interrogate O'Connor asto his union activities stating that he would never do sucha thing as he had no objections himself to unions.'2. The discharge of Len GilmanGilman was employed from May 5, 1976, until July 30,1977, having been hired at the rate of $4 and hour and wasearning $5 per hour when discharged. According to Gil-man, he was reprimanded by Dennis Galarowicz sometimein May for coming late to work. Gilman mentioned this toVince later, who shrugged his shoulders, and to Joe, hisforeman, who told him that he gave the orders and Gilmanshould not listen to Dennis. Also on an occasion early inJuly, Vince reprimanded him for driving too fast at theCompany premises and squealing his tires, this having oc-curred twice in I day.During Kirk's suspension on July 19 and 20, he had spo-ken to McDowell about a union, as described above, anddiscussed it with Gilman. On July 21, when Kirk returnedto work, he and Gilman both discussed the question ofunions with the other employees at the plant. Amongothers, Kirk told Alestri, in Gilman's presence that morn-ing about the Union and at that point Alestri thought it agood idea because he was angered at not receiving a bonus.However, later that morning Alestri was even more upsetwhen Kirk told him of the Hope Tavern incident as notedabove. Gilman corroborated having seen Alestri sitting atVince's desk that day and talking to him.Gilman did not work on July 27, having taken his moth-er to the hospital. That afternoon, he called Kirk, who hadalready been fired. Kirk informed him that he had been intouch with the Union and McDowell wanted to meet Gil-man, which they did that afternoon. McDowell explainedthe procedures as to union cards and gave Gilman pam-plets and cards to distribute. Gilman took these to theplant and spoke to a number of employees on July 28 and29, including Brey, Presley, Ellistad, Degnan, and O'Con-ner. He informed them about a meeting to be held at thetavern on July 29, after work. He also told them that hehad met with the Union representative and had pamphletsfor them to read and cards to sign.The five employees Gilman spoke to, as well as Kirk andGilman, met at the tavern on July 29. He distributed thepamphlets and the membership cards and told the othersthat they should first read the material and then if theywished sign the cards and send them in directly to theUnion. Gilman noted that in the tavern, which is just onelarge room, that evening were two sons of Joe Galarowicz.The following day, July 30, a Saturday on which workwas scheduled to begin at 6 a.m., Gilman arrived at 6:50a.m. He went directly to his work place, and Vince met himI I credit O'Connor in this connection as he testified in a forthright man-ner while Vince's testimony, particularly with regard to this matter, wasmuch too glib and in response to leading questions by his counsel. His replywas also linked to his repeated statement that he had no objections tounions, a somewhat overpious declaration in the circumstances.there and said he was fired. Gilman asked if it was becausehe was late and Vince replied yes. Gilman then said he hadnot been late that much and wondered whether that wasthe only reason. Vince responded that there are lots of rea-sons and he should get out before he called the police.Regarding the incident of the discharge, the testimony ofVince does not vary too much from the account of Gilman.Vince claimed that he had told Gilman on Friday to makesure he's there at 6 a.m. the following morning. He statedthat he saw Gilme.n come through the door that Satur-day-5 minutes late. Although Gilman said he was sorry,Vince told him he was through because he had been latetoo many times and took too much time off. Gilman re-fused to leave until he received a check but Vince told himhe would call the sheriff if he did not leave.While Vince said he told Gilman the reason for his dis-charge was his lateress, he also testified that Gilman wasterminated because of his drinking, reckless driving, dirtywork area, and his attitude and behavior such as attempt-ing to carry marble tops over his head. However, as to thelatter, Vince admitted that he only heard about it sinceGilman was fired.C. Discussion and Analysis as to the Discharges andAlleged InterrogationBased upon the credited testimony of O'Connor, I findthat Vince Galarowicz interrogated him concerning hisviews on unions during the course of his interview for em-ployment. Moreover, as he mentioned discharging a uniontroublemaker, the interrogation was coercive. By such con-duct, Respondent violated Section 8(a)(1) of the Act.With respect to the discharges of Kirk and Gilman, thereis no question that both of these employees had engaged inunion activities just prior to their discharges and were in-deed the principal proponents of the Union in the plant.Kirk initiated the contact with the Union and in the 2 daysprior to his discharge, spoke to many of the employeesconcerning the desirability of a union. During the I weekfollowing Kirk's discharge, Gilman met with the Unionrepresentative, obtained cards and printed materials whichhe distributed to the employees and arranged for a meetingafter hours at the tavern. It is contended, however, by Re-spondent that it had no knowledge of the union activitiesof Kirk and Gilman, and that their discharge was causedfor other reasons. While concededly there is no directknowledge by Respondent of their activities, knowledge ofunion activities may be shown by circumstantial as well asdirect evidence.2Any circumstances which make it logicalto infer that Respondent knew about the protected activi-ties of its employees must be considered. In a small plantwhere the supervision has close contact with the employeesand the concerted activity is carried on in an open manner,an inference is warranted that the Company does obtainknowledge.3The evidence reveals a number of factors which wouldindicate that Respondent possessed knowledge of theunion activities of the two alleged discriminatees herein. OfFarnme Inc.. 202 NLRB 409 (1973).Long Island Airport Limousine Service Corp., 468 F.2d 292 (2d Cir1972); Niagara Gear Corporation, 225 NLRB 122 (1976); Weise Plow Weld-ing Co., Inc., 123 NLRB 616 (1959).30 GALAP. INDUSTRIES, INCORPORATEDcourse, the credited testimony of O'Connor that Vince in-formed him that he had just fired a troublemaker, in con-nection with his interrogation of the union sentiments ofO'Connor himself, tends to indicate that he was aware ofKirk's union activity when he fired him. Apart from that,there are a small number of employees at the plant (13during the relevant times involved herein) and the manag-ers and supervisors maintained close day-to-day contactwith the employees in the production areas. Noted, in addi-tion, is the fact that there was a loudspeaker system in theplant and, by keeping the switch open, people in the officecould hear the conversations of employees. Also significantis the observation by the employees of Alestri closeted withVince after he had been solicited for the Union by Kirkthat morning and immediately after he had been informedby Kirk that the tavern owner was aware of Alestri havingmade off with too much change during lunch I day. Alestrihimself admitted having been upset by this information,and indeed, the employees testified that he was incensed atthis and stormed out. It could be inferred that in talking toVince, he discussed more than just his own personal griev-ances as he testified. Another factor which may be consid-ered is the presence of two sons of Joe Galarowicz, vicepresident of Respondent, in the open tavern while Gilmandistributed the Union cards during the employees' meeting.All of these factors, including the smallness of the plant,and most particularly, the abruptness of the discharges(Kirk the day after he spoke to employees in the plantconcerning the Union, and Gilman the day after he con-ducted a meeting of the employees at the tavern), are cir-cumstances from which I conclude that the evidence is suf-ficient upon which to infer that Respondent was aware ofthe efforts of Kirk and Gilman on behalf of the Union.Having determined that Kirk and Gilman were engagedin union activities of which Respondent was aware, theissue is then whether they were terminated because of it.Kirk was fired on Saturday, July 23, after putting in a fullday's work and there was no particular incident which hadoccurred that would have precipitated his discharge. In histestimony, Vince merely said that he thought things hadgone far enough, that Kirk was late too many times, fre-quently because of his drinking and that he was going tohave to let him go. Kirk had just completed a 2-day sus-pension that Wednesday, presumably because he had tak-en the preceding Monday off claiming to be ill. Vince alsomade mention of Kirk being too noisy around the plantwhen he returned from his suspension. Of course, that wasduring the time when Kirk was talking and discussing thepossibility of a union with the employees. On cross-exami-nation, however, Vince admitted that he might have toldKirk that he was a troublemaker. During this testimony,Vince expanded on the reasons for his discharge of Kirk,and as noted above, stated that he had fired Kirk for hislateness, his drinking, his work attitude and his dirty area.Similarly with respect to Gilman, who was fired on Sat-urday, July 30, upon his arrival at work approximately 45minutes late, Vince testified that although he told Gilmanhe was discharging him for his lateness, he also fired himbecause of his drinking, reckless driving, dirty work area,and general behavior.I am not persuaded by any of the reasons advanced byRespondent for the discharge of either of the alleged dis-criminatees. There is no question that both of them hadbeen late or even absent many times during the course oftheir employment. However, the same was true of many ofthe other employees according to the records of the Com-pany submitted in evidence. The fact is that none were everdisciplined and certainly not discharged for their lack ofpunctuality. Nor does it appear from the record that eitherKirk or Gilman were the only employees who drank, sincethe tavern was a regular meeting place for many of themboth during lunchtime and after work. It may also be not-ed that these poor work habits, concerning which Vincecomplained bitterly in his testimony, did not deter himfrom giving Kirk and Gilman wage increases totaling $1during the course of their approximately I year's employ-ment.It is well settled that the close conjunction in time be-tween the onset of union activity and the discharge areimportant factors in determining the motivation of an em-ployer.4In this case nothing is more vividly etched than thefactor of the time element. Thus, Kirk returned to workfrom his suspension on July 21, spoke to the employeesand discussed with them the prospect of union on that dayand July 22, and was then discharged on July 23. Duringthe following week Gilman took up the cause of promotingthe Union and spoke to the employees and arranged ameeting on July 29 after work during which he distributedauthorization cards. The following morning he too was dis-charged. I find therefore, in all the circumstances, that theRespondent discharged Kirk and Gilman for their unionactivities rather than for their poor attendance record andother reasons advanced by Respondent. Accordingly, Iconclude that by this conduct Respondent violated Sec-tion 8(a)(3) and (1) of the Act.D. The No-Solicitation RulesAt the hearing General Counsel amended the complaintto allege that Respondent on or about November 9, 1977,violated Section 8(a)(1) of the Act by establishing an illegalno-solicitation or distribution clause in an employee hand-book.It is uncontroverted that on November 9, 1977, Respon-dent published and distributed an employee handbookcontaining various rules and regualtions with respect toemployee conduct. Among other things this publicationcontained the following paragraphs which proscribed thefollowing employee conduct:Posting, defacing or removing notices, signs or writ-ing without authorization of management.Distributing or posting literature, illustrated, writtenor printed matter of any description on companypremises without authorization of management.Debating, agitating or soliciting during workinghours or in such a manner during lunch periods as todisturb others. Unnecessary shouting or demonstra-tions whereby distracting of others from work.4 See N L RB v. 7ru-l.ine Metal Producis Co, 324 F.2d 614 (6lh Cir.19631 cert. denied 377 U.S. 906 (1964).31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rules as quoted above are overly broad in that theyprohibit distribution of literature of any description oncompany premises, making no distinction as to what arenonwork areas, and also prohibit solicitation includingduring lunch periods. These rules are not only overly broadbut also ambiguous and consequently are invlaid.5By pro-mulgating and maintaining these rules, Respondent vio-lated Section 8(a)(l) of the Act.IV IHE EFFECT OF THE UNFAIR LABOR PRACIICES UPONCOMMERCEThe activities of the Respondent set forth in section II111,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.v THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent discriminatorily dis-charged the employees as set forth above, I shall recom-mend that Respondent be ordered to offer immediate andfull reinstatement to Kirk and Gilman to their former posi-tions or, if such positions are no longer available, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges; and make each ofthem whole for any loss of earnings or other monetary losseach may have suffered as a result of the discriminationagainst him, less interim earnings, if any, plus interest to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977).6CONCLUSIONSI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discriminatorily discharging employees RonaldKirk and Lon Gilman, Respondent engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) of the Act.4. By coercively interrogating an applicant for employ-ment concerning his union sympathies, Respondent vio-lated Section 8(a)(l) of the Act.5. By promulgating and maintaining invalid no-solicita-tion and no-distribution rules, Respondent has violatedSection 8(a)(1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.The Times Publishing (ompany, 231 NLRB 207 (1977); Davlin Inc, 198NLRB 281 (1972).6 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER7The Respondent, Galar Industries, Incorporated, Cot-tage Grove, Wisconsin, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discouraging membership in, or activities on behalfof Sheet Metal Workers' International Association LocalUnion 565, affiliated with the Sheet Metal Workers' Inter-national Association, or any other labor organization, bydischarging employees or otherwise discriminating againstthem in any manner with regard to their hire or tenure ofemployment or any terms or conditions of employment be-cause of their union activities.(b) Coercively interrogating applicants for employmentconcerning their union sympathies.(c) Promulgating and maintaining invalid no-solicita-tion and no-distribution rules.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer to Ronald Kirk and Lon Gilman immediateand full reinstatement to their former positions or, if thosejobs no ionger exist, to substantially equivalent positions,without prejudice to their seniority or other rights previous-ly enjoyed, and make them whole for any loss of pay dueto the violation against them in accordance with the man-ner set forth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports and all other records neces-sary to analyze the amount of backpay due under terms ofthis Order.(c) Post at its Cottage Grove, Wisconsin, plant, copies ofthe attached notice marked "Appendix." 8 Copies of saidnotice on forms provided by the Regional Director for Re-gion 30, after being duly signed by the Company's author-ized representative shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Company to insure that7In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and all objections thereto shall be deemed waivedfor all purposes.s In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."32 GALAR INDUSTRIES, INCORPORATEDsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 30 in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, it has been found that we violated the NationalLabor Relations Act and we have been ordered to post thisnotice.WE WILL NOT coercively question applicants for em-ployment concerning their sympathies or activities.WE WILL NOT maintain invalid no-solicitation andno-distribution rules.WE WILL NOT discharge employees because they haveengaged in union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsunder Section 7 of the Act.WE WILL offer Ron Kirk and Lon Gilman immedi-ate and full reinstatement to their former positions or,if such positions no longer exist, to substantiallyequivalent positions, without prejudice to their senior-ity or other rights and privileges, and WE WILL makethem whole for any loss of pay or benefits they mayhave suffered by reasons of our discrimination againstthem.All our employees are free to engage in union activitieson behalf of Sheet Metal Workers' International Associa-tion Local Union 565, affiliated with Sheet Metal Workers'International Association, or any other labor organization,to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid and protection.Our employees are free to refrain from any and all suchactivities except to the extent that such right may be affect-ed by an agreement requiring membership in a labor orga-nization as a condition of employment, as authorized inSection 8(a)(3) of the Act.GALAR INDUSTRIES INCORPORATED33